Citation Nr: 1642820	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-25 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for neck injury, to include as secondary to service-connected lumbar spine disability.

2.  Entitlement to service connection for residuals of head injury.

3.  Entitlement to service connection for acquired psychiatric disability, to include as secondary to neck injury, head injury, and/or service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2006 to December 2006, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2016, and a copy of the hearing transcript is of record.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.

Regarding the claimed neck disability and residuals of head injury, the Veteran testified that he suffered a blow to the face in basic training, resulting in whiplash and an inflamed cyst which prevented him from properly wearing his helmet.  His inability to wear the helmet properly resulted in further strain to his neck.  See, e.g., August 2016 Board Hearing Transcript.

Service treatment records do not document the blow to the face, but the Veteran did seek outpatient treatment and physical therapy for "serious" and "reoccurring" neck pain.  Following his December 2006 discharge, the Veteran testified that he continued to experience neck pain, but because he was placed in jail he was only given painkillers.  It was not until he was transferred to prison in September 2008 that he sought treatment and x-rays revealed degenerative disc disease of the cervical spine.

Further, with regard to the claimed residuals of head injury, particularly the cyst, the Board notes the April 2006 enlistment examination report indicated that the Veteran had a lump-possibly a sebaceous cyst v. lipoma-on the back of his head for 5 years, which the examiner did not think would interfere with helmet wearing.  It is unclear as to whether the cyst referred to on April 2006 enlistment examination was the same cyst referred to by the Veteran after he suffered the blow to the head in basic training.

The Veteran was afforded a VA opinion for his claimed neck and head disabilities in March 2013.  Because he is currently incarcerated, a prison examiner completed a Disability Benefits Questionnaire which included a physical examination of the cervical spine.

The Veteran's representative argues that the March 2013 VA examination report is inadequate because it failed to address the in-service complaints of neck pain and does not address the Veteran's assertion that the cervical spine disability may be secondary to the now service-connected degenerative joint disease of the thoracolumbar spine (thoracolumbar spine disability).  The Board agrees, and additionally notes that the VA examiner only referred to an "isolated comment" about the neck whereas there are two notations specifically referencing the neck: one which stated "serious pain in neck - reoccurring pain, and physical therapy for both the neck and back, with prescribed home cervical spine exercises.  Further, the examiner did not address the Veteran's lay statements of pain in service and continuity of symptomatology following service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The opinion is further inadequate in that it fails to address the claimed residuals of in-service head injury.  The DBQ submitted by the prison medical examiner only provides physical examination findings for the neck, so the VA examiner could not have made any findings about whether the Veteran has additional residuals of the blow to the head, including a cyst.

To the extent the Veteran claims that his current psychiatric complaints are due to his claimed head and neck disabilities, the claims are inextricably intertwined.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  

Additionally, the Veteran has asserted that he has an acquired psychiatric disability, to include depression, anxiety, and post-traumatic stress disorder (PTSD) due to service.  The Veteran relates his symptoms to harassment and ridicule by fellow soldiers and drill sergeants after he sustained multiple injuries in basic training.  He asserts that he suffered anxiety and depression in service, and has continued to suffer from such symptoms since discharge.  Post-service mental health treatment records reflect diagnoses of anxiety disorder NOS and history of dysthymic disorder.  The Veteran has not yet been afforded a VA examination to determine the etiology of his claimed acquired psychiatric disabilities.  Therefore, on remand, such an examination with an etiology opinion should be obtained.

Finally, the representative has requested in-person examinations (at the prison if the Veteran is prohibited from leaving prison facilities).  Although VA's ability to provide examinations to incarcerated veterans may be limited by the circumstances of the incarceration, the Court has held that VA must "tailor [its] assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995), citing Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

While VA does not have authority under 38 U.S.C.A. § 5711 (West 2014) to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician, VA personnel, or a prison medical provider at VA expense.  See Bolton, 8 Vet. App. 191; see also VA Adjudication Procedure Manual, Part III, Subpart iv, Chapter 3, Section A.9.d (updated September 1, 2016).

Since the Veteran remains incarcerated, the RO must make reasonable efforts to accommodate the Veteran at prison with respect to his current incarceration when scheduling the VA examinations, to the extent possible.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for VA examinations with appropriate clinicians to determine the etiology of his claimed neck disability, residuals of head injury, and acquired psychiatric disability.  Access to the entire virtual claims file shall be provided to the VA examiner/s.

If the Veteran is still incarcerated, the RO must make reasonable efforts to accommodate the Veteran with respect to scheduling him for VA examinations. Specifically, if the Veteran is confined to prison, the examination must be tailored in such a manner to arrange for his examination in prison by VA personnel, a fee-based provider contracted by VA, or a prison physician at VA expense, to the extent possible.

If the VA examinations simply cannot be conducted due to the Veteran's incarceration, the RO should provide documentation of its attempts to obtain the medical examination, including any coordinating efforts with prison medical staff.  See VA Adjudication Procedure Manual, Part III, Subpart iv, Chapter 3, Section A.9.d.

A.  Regarding the cervical spine disability, the examiner (an orthopedic specialist or other suitably qualified physician) shall first identify all diagnoses relating to the cervical spine.  Then, the examiner must opine as to whether it is at least as likely as not (a 50 per cent or greater probability) that any cervical spine disability is related to service or was either (a) caused or (b) aggravated by his service-connected thoracolumbar spine disability.

If the opinion of the physician is that the cervical spine disability was not incurred in/caused by service or caused by the service-connected thoracolumbar spine disability, but was aggravated by the thoracolumbar spine disability, the physician should specify, to the extent possible, the degree of cervical spine disability that resulted from such aggravation (i.e., identify the baseline level of severity of the cervical spine disability before the aggravation occurred, and the level of severity of the cervical spine disability after aggravation was completed).

The physician should explain the rationale for all opinions, citing to supporting factual data and medical literature as deemed appropriate.

B.  With regard to the claimed residuals of head injury, the examiner shall indicate whether the Veteran has any current disability that is related to or residual to an in-service head injury.

C.  Regarding the claimed acquired psychiatric disability, the examiner is asked to furnish an opinion with respect to the following:

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-5.

If PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability that the diagnosis is related to the Veteran's claimed in-service stressors.

For each diagnosed acquired psychiatric disability other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during, or is otherwise related to, the Veteran's military service.  The examiner should also indicate whether the disability was either (a) caused or (b) aggravated by his head or neck disabilities.
	
In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be considered in formulating the requested opinion.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

